Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-53) and Species 2 (Figures 12-18) in the reply filed on 5/10/2021 is acknowledged. In the reply, Applicant indicated that claims 25, 46 and 50-51 correspond to elected Species 2. Claims 1-24, 26-45, 47-49 and 52-64 are withdrawn from consideration at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072103) in view of Scarbrough et al. (US 2014/0224700) and Ambrose (US 4,190,158).
Regarding claim 25, Watanabe discloses a shipping package (See Fig. 10) for shipping one or more articles, the shipping package having a controlled post expansion shape and comprising: a flexible inner sheet (the sheet that faces inward in the U-shaped folded configuration in Fig. 8 – similar to sheet 1 in Fig. 2 - also shown as the sheet that faces object 35 when inserted as shown in Fig. 10) having a first surface (surface facing the outer sheet) and a second surface (surface facing object 35 when placed within the package shown in Fig. 10), an inner sheet first portion (portion of the inner sheet at the top of the U-shaped configuration of Fig. 8 – See Fig. 8 labeled below) and an inner sheet second portion (portion of the inner sheet at the bottom of the U-shaped configuration of Fig. 8 – See Fig. 8 labeled below); a flexible outer sheet (sheet facing outward in Figs. 8 and 10 – similar to sheet 2 in Fig. 2) having an inner surface (surface facing the inner sheet), an outer surface (surface facing away from the inner sheet), an outer sheet first portion (portion of the outer sheet at the top of the U-shaped configuration of Fig. 8 – See Fig. 8 labeled below) and an outer sheet second portion (portion of the outer sheet at the bottom of the U-shaped configuration of Fig. 8 – See Fig. 8 labeled below), at least a part of the inner surface of the outer sheet first portion being connected to the first surface of the inner sheet first portion to form one or more primary expansion chambers (3) therebetween, the inner sheet second portion extending from the inner sheet first portion and being folded back onto the second surface of the inner sheet first portion to form an article reservoir between the inner sheet second portion and the inner sheet first portion (See Figs. 8 and 10), the article reservoir having a periphery where the first portion and the second portion of the inner sheet are joined together and a central area within the periphery, an expansion port (at 5) in fluid connection with the one or more primary expansion chambers through which an expansion material can be introduced into the one or more primary 

    PNG
    media_image1.png
    694
    1002
    media_image1.png
    Greyscale

Watanabe discloses the claimed invention except for the an expansion control tack and the flexible secondary outer sheet at least partially joined to the outer sheet outer surface to form one or more secondary expansion chambers.
	Regarding the expansion control tack, Scarbrough teaches an inflatable shipping package (See Fig. 1) comprising an inner sheet (at 30 in Fig. 2) and an outer sheet (at 20 in Fig. 2) forming expansion chambers (3) therebetween, and a portion of an inner surface of the inner sheet is joined to an inner surface of the outer sheet forming expansion control tacks (at 110/111) that acts to control the expansion of the expansion chambers when an expansion material is introduced therein, for the purpose of creating patterned, volume-controlled air chambers and distributing loads ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
	Regarding the flexible secondary outer sheet, Ambrose teaches a shipping package (See Figs. 4-6) comprising an inner sheet (104), an outer sheet (105), wherein a first chamber is formed therebetween, and a secondary outer sheet (106), wherein second chambers are formed between the outer sheet and the secondary outer sheet for the purpose of providing greater protection to the contents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Watanabe-Scarbrough with a secondary outer sheet forming one or more secondary chambers as taught by Ambrose in order to provide more protection to the articles contained within the package.
Regarding claim 46, Watanabe discloses a shape that is generally parallelepiped when expanded for use (as shown in Fig. 23), the package having a top surface, a bottom surface opposed to the top surface, a first end surface extending between the top surface and the bottom surface, a second end surface opposed to the first end surface and extending between the top surface and the bottom surface, a first side surface extending between the top surface, the bottom surface, the first end and the second end, and a second side surface opposed to the first side surface and extending between the top surface, the bottom surface, the first end and the second end.

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0072103) in view of Scarbrough et al. (US 2014/0224700) and Ambrose (US 4,190,158) as applied to claim 46 above, and further in view of Liao et al. (US 8,157,096). As described above, Watanabe-Scarbrough-Ambrose disclose the claimed invention except for the gussets. However, Liao teaches an inflatable shipping package (See Figs. 5, 7 and 8) comprising gussets (at 223, between panel portions .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 24 and 26 of copending Application No. 16/516,173 in view of Scarbrough et al. (US 2014/0224700). Copending Application No. 16/516,173 discloses the specifics of the flexible inner sheet, the flexible outer sheet, the secondary outer sheet, the expansion port and the closeable opening, but does not disclose the expansion control tack. However, Scarbrough teaches an inflatable shipping package (See Fig. 1) comprising an inner sheet (at 30 in Fig. 2) and an outer sheet (at 20 in Fig. 2) forming expansion chambers (3) therebetween, and a portion of an inner surface of the inner sheet is joined to an inner surface of the outer sheet forming expansion control tacks (at 110/111) that acts to control the expansion of the expansion chambers when an expansion material is introduced therein, for the purpose of creating patterned, volume-controlled air chambers and distributing loads ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified copending Application No. 16/516,173 with expansion control tacks as taught by Scarbrough in order to create patterned, volume-controlled air chambers and distributing loads.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735